         Case 3:17-cr-00157-JBA Document 420 Filed 11/13/20 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

  UNITED STATES OF AMERICA
                                                        Criminal No. 3:17cr157 (JBA)
         v.
                                                        November 13, 2020
  SCOTT M. BODNAR


      RULING DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

       Defendant Scott Bodnar requests “that he is released from custody to Home

Confinement for the remainder of his term due to the potential prevalence of COVID-19 at

the institution for which he is currently residing” pursuant to the Coronavirus Aid, Relief,

and Economic Security Act (“CARES Act”), Pub. L. No. 116-136 (2020). (Mot. for

Compassionate Release [Doc. # 389] at 1.) Defendant maintains that his chronic Lyme

disease “presents him as having a compromised immune system” and thus puts him at a

higher risk of experiencing severe COVID illness. (Def.’s Second Suppl. Mem. [Doc. # 394] at

15-16.) The Government opposes, arguing that Defendant “failed to establish extraordinary

and compelling reasons for compassionate release.” (Govt.’s Mem. in Opp. [Doc. # 395].) For

the reasons that follow, Defendant’s motion is DENIED.

   I. Background

       On May 2, 2019, Defendant Scott Bodnar pleaded guilty to conspiracy to distribute

over 1,000 pounds of marijuana in violation of 21 U.S.C. § 846 and conspiracy to launder

money in violation of 18 U.S.C. § 1956(a)(1)(A). (Def.’s Second Suppl. Mem. at 1; Mem. in Opp.

at 4-5.) On September 4, 2019, the Court sentenced Defendant to concurrent 55- and 24-

month incarceration sentences and a three-year term of supervised release. (Judgment [Doc.

# 297].) Currently incarcerated at Lewisburg Federal Prison Camp, Defendant is scheduled

to be released from Bureau of Prisons (“BOP”) custody on September 9, 2022. FIND AN INMATE,

FEDERAL BUREAU OF P RISONS, https://www.bop.gov/inmateloc/ (last accessed Nov. 9, 2020).
         Case 3:17-cr-00157-JBA Document 420 Filed 11/13/20 Page 2 of 6




The Presentence Report reflects evidence that Defendant conspired to distribute more than

2,200 pounds of marijuana, but less than 6,600 pounds, and that he participated in jointly

laundering over $6 million. (Presentence Report [Doc. # 264] at 13.)

       Defendant is now 41 years old and maintains that he was “diagnosed with Chronic

Lyme Disease” five years ago. (Def.’s Mot. at 4.) As evidence, Defendant submitted medical

records indicating that he had previously been diagnosed with Lyme disease. 1 (Def.’s Medical

Records [Doc. # 398].)

       The Court assumes the parties’ familiarity with the ongoing COVID-19 pandemic and

its spread from person-to-person, especially between those who are in close contact with

one another. HOW COVID-19 SPREADS, CENTERS           FOR   DISEASE CONTROL   AND   P REVENTION,

https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-covid-

spreads.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-

ncov%2Fprepare%2Ftransmission.html (last accessed Nov. 9, 2020).

       The Centers for Disease Control and Prevention (“CDC”) advises that “[a]dults of any

age with the following conditions are at increased risk of severe illness from the virus that

causes COVID-19: Cancer[,] Chronic kidney disease[,] COPD (chronic obstructive

pulmonary disease)[,] Heart conditions, such as heart failure, coronary artery disease, or

cardiomyopathies[,] Immunocompromised state (weakened immune system) from solid

organ transplant[,] Obesity (body mass index [BMI] of 30 kg/m 2 or higher but < 40 kg/m 2

)[,] Severe Obesity (BMI ≥ 40 kg/m 2)[,] Pregnancy[,] Sickle cell disease[,] Smoking[, and]
Type 2 diabetes mellitus.” P EOPLE WITH CERTAIN MEDICAL CONDITIONS, CENTERS FOR DISEASE

CONTROL AND P REVENTION, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last accessed Nov. 9, 2020). The CDC


1 Defendant moves to seal his medical records. (Def.’s Mot. to Seal [Doc. # 399].) No
opposition has been filed. The Court finds that Defendant’s privacy interests in his medical
records substantially outweigh the public’s right of access to his medical records, and thus
Defendant’s Motion to Seal is granted.
                                              2
          Case 3:17-cr-00157-JBA Document 420 Filed 11/13/20 Page 3 of 6




also warns that “[b]ased on what we know at this time, adults of any age with the following

conditions might be at an increased risk for severe illness from the virus that causes

COVID-19: Asthma (moderate-to-severe)[,] Cerebrovascular disease (affects blood vessels

and blood supply to the brain)[,] Cystic fibrosis[,] Hypertension or high blood pressure[,]

Immunocompromised state (weakened immune system) from blood or bone marrow

transplant, immune deficiencies, HIV, use of corticosteroids, or use of other immune

weakening medicines[,] Neurologic conditions, such as dementia[,] Liver disease[,]

Overweight (BMI > 25 kg/m 2, but < 30 kg/m 2)[,] Pulmonary fibrosis (having damaged or

scarred lung tissues)[,] Thalassemia (a type of blood disorder)[, and] Type 1 diabetes

mellitus.” Id. Moreover, “[a]mong adults, the risk for severe illness from COVID-19

increases with age, with older adults at highest risk.” OLDER ADULTS, CENTERS FOR DISEASE

CONTROL AND P REVENTION, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/older-adults.html (last accessed Nov. 9, 2020).

         Defendant “requested of the warden compassionate release and was denied on May

13, 2020.” (Def.’s Second Suppl. Mem. at 6.) Defendant then filed this Motion for

Compassionate Release on July 22, 2020. (Def.’s Mot. at 1.) The Government opposed

Defendant’s request on August 31, 2020. (Gov’t’s Mot. at 1.)

         As of November 9, 2020, sixty-one Lewisburg USP inmates had tested positive for

COVID-19, none of which are active infections. COVID-19, FEDERAL BUREAU             OF   P RISONS,

https://www.bop.gov/coronavirus/ (last accessed Nov. 9, 2020). In addition, two staff

members have active COVID-19 infections. Id. Lewisburg USP houses the Lewisburg Federal

Prison Camp in which Defendant is incarcerated.

   II.      Discussion

         Defendant moves for release under 18 U.S.C. § 3582(c)(1)(A), which provides,

         the court . . . upon motion of the defendant after the defendant has fully
         exhausted all administrative rights to appeal a failure of the Bureau of Prisons
         to bring a motion on the defendant's behalf or the lapse of 30 days from the
         receipt of such a request by the warden of the defendant's facility, whichever
                                                3
         Case 3:17-cr-00157-JBA Document 420 Filed 11/13/20 Page 4 of 6




       is earlier, may reduce the term of imprisonment (and may impose a term of
       probation or supervised release with or without conditions that does not
       exceed the unserved portion of the original term of imprisonment), after
       considering the factors set forth in section 3553(a) to the extent that they are
       applicable, if it finds that . . . extraordinary and compelling reasons warrant
       such a reduction . . . and that such a reduction is consistent with applicable
       policy statements issued by the Sentencing Commission.

Although incarcerated persons previously could only seek compassionate release upon

motion of the BOP, the First Step Act of 2018 amended that provision to permit inmates to

seek relief directly from the courts upon satisfaction of certain exhaustion requirements.

       Section 1B1.13 of the Sentencing Guidelines further explains that a sentence

reduction under § 3582(c)(1)(A) may be ordered where a court determines, “after

considering the factors set forth in 18 U.S.C. § 3553(a),” that

       (1)(A) Extraordinary and compelling reasons warrant the reduction; . . .
       (2) The defendant is not a danger to the safety of any other person or to the
       community, as provided in 18 U.S.C. § 3142(g); and
       (3) The reduction is consistent with this policy statement.

Application Note 1 to that Guidelines provision enumerates certain circumstances

constituting “extraordinary and compelling reasons” that justify a sentence reduction,

including certain medical conditions, advanced age, certain family circumstances, or some

“other” reason “[a]s determined by the Director of the Bureau of Prisons.” The Note specifies
that “a serious physical or medical condition . . . that substantially diminishes the ability of

the defendant to provide self-care within the environment of a correctional facility and from

which he or she is not expected to recover” constitutes “extraordinary and compelling

reasons” which justify compassionate release.

       Defendant argues that extraordinary and compelling reasons exist which justify his

requested sentence reduction. (Def.’s Second Suppl. Mem. at 13-16.) Specifically, Defendant

argues that his “Chronic Lyme Disease . . . presents him as having a compromised immune

system” and thus places him at greater risk of severe COVID illness. (Def.’s Mem. at 1; id. at

19.) The Government argues that Defendant has failed to establish an extraordinary and

                                               4
         Case 3:17-cr-00157-JBA Document 420 Filed 11/13/20 Page 5 of 6




compelling reason for compassionate release since “he has not established that he suffers

from any medical condition that puts him at greater risk of contracting or suffering from the

virus.” (Gov’t’s Mem. at 7-8.) The Government observes that although Defendant “focuses on

Lyme disease, . . . he provides no medical documentation of the specific risks COVID-19 poses

because of this prior medical condition.” (Id. at 8.) In his Reply, Defendant clarified that he

still experiences symptoms associated with Lyme disease, including joint pain, headaches,

night sweats, brain fog, and fatigue, and provided quotations from four physicians who made

statements published on the Internet that he argues indicate that Lyme disease increases

one’s risk of experiencing severe illness from COVID. 2 (Reply [Doc. # 397] at 2-4; Bodnar Aff.,

Exh. 1 to Reply [Doc. # 397-1].)

       The Court finds that although Defendant has provided credible evidence of a Lyme

disease diagnosis, he has not provided sufficient evidence to persuade the Court that his



2 Defendant quotes Dr. Casey Kelley, M.D., who stated that those with Lyme disease should
take steps to “boost[] the immune system so it can fight off infection.” (Def.’s Reply at 2-3.)
This quotation does not indicate that those with Lyme disease have weakened immune
systems, only that boosting the immune system is helpful to those with Lyme disease.
Defendant next quotes Dr. Terry Gehlhausen, D.O., who wrote that “experts are still
researching” the relationship between Lyme and the illness caused by COVID-19. (Id.) This
quotation does not indicate any clear evidence that individuals with Lyme disease are at an
increased risk of severe COVID illness. Defendant then quotes Dr. Jill Carnahan, M.D., who
states that “Lyme disease . . . can weaken your immune system and make you more
susceptible to catching contagious illnesses – like the coronavirus.” (Id.) Although Dr.
Carnahan indicates that Lyme disease can weaken the immune system, she does not suggest
that is true for all those with Lyme disease, let alone Defendant specifically. Defendant finally
quotes Dr. Omar Morales, M.D., who states that “because Lyme disease is autoimmune,
contracting the Coronavirus could put [patients] at higher risk for complications.” (Id.) But
the CDC does not list those with autoimmune conditions as at increased risk or potentially at
increased risk of experiencing severe illness from COVID. Moreover, autoimmune conditions
do not cause a weakened immune system, though they are often treated with
immunosuppressive drugs (which the CDC identifies as increasing one’s risk of severe illness
from COVID-19). What You Need to Know About Being Immunocompromised During COVID-
19, PennMedicine (May 13, 2020), https://www.pennmedicine.org/updates/ blogs/health-
and-wellness/2020/may/what-it-means-to-be-immunocompromised. Defendant reports
that he does not take any medication to treat his Lyme disease. (Def.’s Second Suppl. Mem. at
14.)
                                               5
         Case 3:17-cr-00157-JBA Document 420 Filed 11/13/20 Page 6 of 6




Lyme disease diagnosis constitutes current “extraordinary and compelling circumstances”

that would make compassionate release appropriate. Defendant indeed concedes that “the

Centers for Disease Control do not specifically list Lyme disease as a factor that places its

sufferers at greater risk from the COVID virus.” (Def.’s Second Suppl. Mem. at 15.) Although

Defendant argues that his condition still places him at greater risk because Lyme disease

weakens the immune system, (id.), he provides no evidence that any treating physician has

found his immune system to be compromised so as to make him more vulnerable as he

claims. Generalized statements from a few doctors who have never treated Defendant or

reviewed his medical records are insufficient to justify compassionate release. This is

particularly true since neither the Centers for Disease Control and Prevention, nor any major

public health authority has recognized Lyme disease as putting or potentially putting one at

a greater risk of severe COVID. Without any compelling authority placing Defendant at a

greater risk of severe COVID, his circumstances are not “extraordinary and compelling” such

that compassionate release is warranted under the CARES Act.

   Conclusion

       For the foregoing reasons, Defendant’s Motion for Compassionate Release [Doc. #

389] is DENIED. Defendant’s Motion to Seal [Doc. # 399] is GRANTED.




                                          IT IS SO ORDERED.

                                                      /s/
                                          Janet Bond Arterton, U.S.D.J.


                         Dated at New Haven, Connecticut this 13th day of November 2020.




                                             6
